Citation Nr: 1232822	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for patella femoral syndrome of the right knee.

2. entitlement to an initial disability evaluation in excess of 10 percent for patella femoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to March 2000. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for patella femoral syndrome of the left knee and of the right knee and assigned 0 percent disability evaluations effective November 14, 2007.  The Veteran timely appealed for higher disability ratings.

In September 2009, the RO increased the evaluation for patella femoral syndrome, left and right knee, from 0 percent to 10 percent, effective November 14, 2007. 

Because higher evaluations are available for patella femoral syndrome of the left knee and of the right knee, and since the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded an informal conference before a Decision Review Office (DRO) in September 2010.  In the Veteran's substantive appeal, she requested a Board hearing.  But in September 2010 and August 2012 statements from the Veteran, she indicated that the informal conference satisfied her request for a hearing in lieu of any formal hearing.  Accordingly, the Board may proceed to adjudication of this appeal. 



FINDINGS OF FACT

Since the November 14, 2007, effective date of the grant of service connection, the Veteran's service-connected left and right knee disabilities have been manifested by complaints of pain with flexion limited, at most, to 110 degrees, normal extension, with no objective findings of instability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for patella femoral syndrome of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5299-5260, 5261 (2011). 

2. The criteria for an initial rating in excess of 10 percent for patella femoral syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5299-5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for higher initial ratings for the knee disabilities, because it is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i)  (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions. 

In addition, the Veteran was afforded VA examinations as to the manifestations and severity of his knee disabilities.  These examinations are adequate when considered together, because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examinations produced findings that are pertinent to the rating criteria. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the question for consideration is propriety of the initial evaluation assigned, as is the case here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms knee and joint pain. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts and Analysis 

The Veteran asserts that higher evaluations are warranted for her service-connected bilateral knee disabilities.  She specifically endorses excruciating knee pain, limping, locking, and instability. See Supporting Statement, June 2010. 

By way of history, the RO initially granted service connection in February 2009 and assigned a 0 percent evaluation, effective November 14, 2007, under Diagnostic Codes 5299-5260.  The Veteran disagreed with the evaluation assigned therein and initiated the current appeal.  

In a September 2009 rating decision, the disability ratings for each knee were increased to 10 percent, effective November 14, 2007, based on limitation/painful flexion, with consideration of C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  The RO assigned these ratings pursuant to DCs 5261-5260.  The pertinent rating criteria is outlined immediately below. 

Under DC 5260 limitation of leg flexion to 45 degrees warrants a 10 percent rating. A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees. 

Under DC 5261, limitation of leg extension to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees. 

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees. See 38 C.F.R. Part 4, 4 .71, Plate II. 

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004)

An October 2007 private rehabilitation treatment report dated reflects complaints of bilateral knee clicking and popping.  The Veteran reported that her pain was 4 out of 10 on the pain scale.  She stated that the pain was worse with bending, exercise, standing, walking, and going up/down stairs.  Pain was alleviated by rest, ice, and medication.  Objective examination of the left knee revealed no effusion; pain with pressure over the patellofemoral joint; pain with flexion/extension; no valgus or varus instability; negative Lachman's test; positive McMurray's test; pain along the medial joint with clicking; and pain with squatting.  Objective examination of the right knee revealed mild effusion; crepitus with range of motion; pain with palpation over the patellofemoral joint; no valgus/varus instability; negative Lachman's test; positive McMurray's test; and pain along the medial joint line with clicking.  There were no specific range of motion findings noted as to either knee.  The diagnosis was chondromalacia of the patella and internal derangement of the knees (no injury).  Contemporaneous x-rays of the knees were normal. 

An October 2007 private MRI report of both knees indicated patella alta, but no evidence of meniscal tears or ligamentous injuries.  

A November 2007 private treatment report indicated ongoing pain in both knees, with objective crepitus with range of motion and tenderness, but no gross instability.  

The Veteran underwent a VA examination in February 2008.  At that time, she reported no flare-ups, only worsening on provocation (i.e., weight-bearing, walking, going up/down stairs).  She reported no pain at rest.  She noted that she works at a sit down job and misses no time from work due to knee pain.  She reported no difficulty with ordinary walking.  On objective examination, her gait was entirely normal and without assistive device.  The knees were normal in appearance and demonstrated no laxity.  Extension was to 0 degree, bilaterally, while flexion was to 120 degrees, bilaterally.  She was capable of repetitive motion, and on such repetitive motion, the aforementioned range of motion was not additionally limited by pain, weakness, or lack of endurance.  The diagnosis was bilateral patella femoral syndrome. 

The Veteran underwent another VA joint examination in July 2009.  At that time, she complained of intermittent pain (10 out of 10 on the pain scale), aggravated by walking, standing, and using the stairs.  She also reported swelling and instability (left knee only).  She reported that her activities of daily living were not significantly affected by the knee disability, although she stated that her job was somewhat affected whenever she was required to stand for long periods of time.  She reported no distinct flare-ups of pain.  She reported that she used a right knee brace.  Objective examination revealed extension to 0 degrees, bilaterally, and flexion to 110 degrees, bilaterally, with end-of-range pain.  There was no decrease in range of motion due to pain or fatigue following repetitive use.  Ligamentous laxity was not present.  There was bilateral tenderness with patellar compression, along with mild crepitus of the right knee, only.  McMurray's test was negative, bilaterally.  There was no warmth to touch, bony deformity, joint swelling, or effusion of either knee.  The diagnosis was patellofemoral syndrome of the bilateral knees.  

An October 2009 VA treatment report reflects complaints of worsening bilateral knee pain, with episodes of right knee locking and swelling.  Physical examination revealed no edema or crepitance, although there was tenderness on palpation of the medial supracondylar area.  Range of motion was full.  

A November 2009 VA MRI report revealed a mild degree of degenerative joint disease, bilaterally.  Ligaments were intact.  

The Veteran underwent a VA examination in November 2010.  She reported increasing knee pain, locking episodes, and swelling (more so in the left knee).  She stated that she takes Aleve with little relief.  She also reported "severe" flare-ups, occurring every one to two months, lasting up to one to two weeks.  She stated that she was able to walk more than one-quarter of a mile, but less than a mile.  she reported intermittent use of a knee brace.  Objectively, her gait was antalgic.  There was knee crepitus and tenderness, bilaterally.  There were no clicks/snaps, grinding, or instability.  Abnormal patellar tracking and tenderness was noted.  There were no other abnormalities noted.  Left knee extension was normal (to 0 degrees), while flexion was to 130 degrees.  Right knee extension was normal (to 0 degrees), while flexion was to 135 degrees.  Objective evidence of pain following repetitive range of motion was present; however, there were no additional limitations after three repetitions of range of motion.  The pertinent diagnosis was bilateral patellofemoral syndrome, bilaterally.  

Considering the objective medical evidence of record in light of the aforementioned criteria, the Board finds that initial evaluations in excess of 10 percent for the Veteran's service-connected left and right knee disabilities are not warranted. 

First addressing limited motion, the Board notes that the aforementioned evidence reveals that the Veteran has consistently demonstrated normal extension (i.e., 0 degrees) of both knees, which would not warrant a compensable rating under Diagnostic Code 5261.  

Moreover, while there was some limitation of flexion of the knees noted during the February 2008 VA examination (i.e., flexion was to 120 degrees, bilaterally); the July 2009 VA examination (i.e., flexion was to 110 degrees, with end-of-range pain, bilaterally); and the September 2010 VA examination (i.e., flexion was to 130 degrees on the left and 135 degrees on the right, with pain)-such has not been shown to be to an extent that would warrant compensable ratings under Diagnostic Code 5260.  

It is noted that while the left and right knee disabilities are currently rated as 10 percent disabling under DC 5299-5260 (and most recently under DC 5261-5260), because the Veteran has been shown on X-ray examination to have degenerative arthritis of the left and right knees, but noncompensable limitation of motion, the Board finds that the more appropriate diagnostic code should be DC 5003, degenerative arthritis.  In that regard, as stated above, where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  Accordingly, because there has been X-ray evidence of degenerative arthritis throughout the appeal period, but limitation of motion has not warranted a compensable rating, 10 percent ratings are warranted under DC 5003. 

With regard to whether the Veteran is entitled to a rating higher than 10 percent for arthritis, the Board concludes that she is not.  Under Diagnostic Code 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint. 38 C.F.R. § 4.45 (2011). While the Veteran is service-connected for arthritis in two major joints, both knees, there is no evidence demonstrating that her arthritis has caused any incapacitating exacerbations.  Specifically, there is no evidence of bed rest prescribed by a physician, nor is there evidence in the treatment records or on VA examinations that flare-ups of the left and right knee render the Veteran incapacitated and unable to attend to the activities of daily living or to her employment.  The Veteran has not made such contentions.  

Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than 10 percent ratings are warranted for either knee.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of "excruciating" and severe knee pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable ratings under Diagnostic Code 5260 or 5261, much less the next higher, 20 percent ratings under those diagnostic codes.  Also for the reasons noted immediately above, there is no basis for assignment of separate ratings for limited flexion and extension of the left or right knee. See VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

In reaching the above conclusion, the Board acknowledges that the Veteran reported pain at various points in the ranges of motion during the July 2009 and September 2010 VA examinations.  However, the ranges of motion were not further restricted, as she was able to achieve the ranges of flexion noted above despite the pain.  As held in Mitchell, pain alone does not rise to the level of functional loss.  In order for the pain to be additionally compensable, there must be some functional loss associated with it, and although the VA and private examiners found objective evidence of pain, the Veteran was able to flex her knees to 110 degrees on examination in July 2009 and to 130 degrees (left knee) and 135 degrees (right knee) on examination in September 2010.  Moreover, no additional limitations after repetitive motion were noted during any VA or private examination. 

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left and right knee disabilities but finds that no higher ratings are assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application.  '

In so finding, the Board acknowledges that the Veteran has reported locking episodes and swelling of the knee joints; however, at no time during the period on appeal have these symptoms been objectively associated with dislocated cartilage as contemplated by Diagnostic Code 5258.  In fact, neither the private MRI report from 2007, nor the VA MRI report from 2009 indicated that there were any cartilage (or ligament) abnormalities.  Additionally, although an October 2007 private treatment report noted effusion of the right knee joint, such effusion was described as mild.  See October 2007 Report, Dr. Ross.  Moreover, such symptomatology, as well as the Veteran's complaints of pain, are contemplated in her 10 percent ratings assigned under DC 5003.  Therefore, to assign separate 20 percent ratings under Diagnostic Code 5258 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding. See 38 C.F.R. § 4.14 (2011); Esteban, supra. Therefore, the Board finds that the Veteran is not entitled to separate ratings under Diagnostic Code 5258.

The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knees; however, as the October 2007 private examination report and February 2008, July 2009, and September 2010 VA examination reports are clearly negative for findings of instability in the Veteran's left or right knee, this diagnostic code is not applicable.  Indeed, ligaments have been consistently noted intact and/or stable.  There have been no varus/valgus instabilities or abnormalities noted.  Lachman's tests are negative.  For these reasons, there also is no basis for assignment of separate ratings for limited motion and instability. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Lastly, the Board notes that the Veteran is competent to report her knee symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, supra.  She is not, however, competent to identify a specific level of disability of either knee according to the appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, the Veteran's left and right knee disabilities do not warrant ratings in excess of 10 percent.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected knee disabilities with the established criteria found in the rating schedule and finds that the disability picture presented is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here. Thun, supra. 

TDIU 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, the record reflects that the Veteran is currently employed as a secretary.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

An initial rating in excess of 10 percent for patella femoral syndrome of the left knee is denied. 

An initial rating in excess of 10 percent for patella femoral syndrome of the right knee is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


